458 F.2d 176
UNITED STATES of America, Plaintiff-Appellee,v.Patrick M. ISLEIB, Defendant-Appellant.
No. 71-3210 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 28, 1972.

Edward J. Witten, Jacksonville, Fla., Court-appointed, for defendant-appellant.
John L. Briggs, U. S. Atty., Harvey E. Schlesinger, Jacksonville, Fla., for plaintiff-appellee.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
On consideration of the record, we are convinced that the Government introduced sufficient evidence, expert and lay, to persuade the jury beyond a reasonable doubt that Isleib was not legally insane at the time he committed the armed robbery of which he was convicted below.  Blake v. United States, 5 Cir. 1968, 407 F.2d 908; Mims v. United States, 5 Cir. 1967, 375 F.2d 135; United States v. Pitts, 5 Cir. 1970, 428 F.2d 534.


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I